.~
                           THE          ATTORNEY                       GENERAL
                                              OFTEXAS
                                         Aumrx~.        -              767ll

      -t.lllLt
     iwrcmmwa-
                                             Auguet         25, 1975


      The Honorable    Bill McCoy                                       Opinion        No.   H-   675
      County Attorney,     Ector Cou.nty
      Room 223.   Courthourc                                            Re: Whether   a county with a public
      Odemra. Texar     79761                                           horpital may contfact with a private
                                                                        horpital for care of charity patientr.

       Dear   Mr.    McCoy:

                   You have requested   our opinion concerning the authority of the Ector
       County Commireionerr      Court to c,ontract with and make pcym?nte to a private
       hospital for obst,etrical  care of charity patientr when there ia a county hoepita
       in the County.

                     Article    4430,   V. T. C. S.,        provider    in     part:

                               If there ia a regular lrtablirhcd  public hoepita  in
                               the county, the commirbionere     court &all provide
                               for rending the indigent rick of the county to ouch
                               hospital.

                     However,     article   4491,      V. T. C. S.,      providea:

                                     Any commirrionerr      court of any county which
                               ham no city with a population of more than ten thousand
                               ptrronr,    may contract for a period not exceeding one
                               year,   with any regularly incorporated      society or hospi-
                               tal or municipality   within the county maixitaining a hoapi-
                               tal, or with any other adjacent county, for the cart of
                               any or all of the sick, diaearcd     or injured inhabitanta of
                               the county, upon ouch terms and conditionr         a# they may
                               by agreement     think proper.    Where a county hair ccr-
                               tablirhed   much hospital,  the board of managcrr      may con-
                               tract with any regularly     incorporated    society or hoapital
                               or city or town within the county maintaining        a hoapitel,
                               for~the care    of rome of the rick, injured or diacaacd
                               pcrronm applying for admiaaion to the county hospital.

                     In our view  the acopc of article 4491 is unclear,  for the second sentence
       contain*     no exprerr limitation concerning  counties containing a city of a population




                                                       p. 2942
The Honorable    Bffl    McCoy   - Page   2      (H-675)




of over 10,000 persons.         Prior to its 1925 rcvirion     and codification,    the eecond
sentence of article 4491 applied I#[w] here         a county has established     a hoepita     aa
required  by Section 15 of, this Act. . . . ” Acta 1913. 33rd Leg. , ch. 39 at 77.
Section 15 of that Act applied to “each county which . . . has a city with a popu-
lation of more than ten thousand persons.          . . . ” Acts 1913, at 77. Thus the
statute ae originally   enacted by the Legislature        contained two independent authori-
zations,  the first concerning      counties without a city of a population of more than
10.000 persons     and the second concerning        counties containing such a city.        Since
the second rentcncc of article       4491 contains no limitations     concerning     the size of
cities within a particular     county, in our opinion there is no restriction         thereon.
Thus the second sentence of article 4491 is not limited by the first; any county
maintaining   a county hospital may contract with a private hospital              for the cart of
 some of its patients.     Set
                           -     Attorney   General   Opinion8   M-85  (1967),   C-334    (1964).

           Article   4438 does not expressly  prohibit such a contract.   Since it is
not within the statutes pertaining  to county hospitals  and since its enactment was
prior to that of article  4491, in our opinion it should not be construed to conflict
with the authorization   contained in article 4491.

           While there is dicta in the cast of Willacy     County v. Valley Baptist
Hospital, 29 S. W. 2d 456 (Tcx.   Civ. App. --San Antonio 1939, no writ),      which
could support another conclusion,    article  4491 was not considered     and the county
involved did not maintain a county hospital.     Accordingly,   we believe article
4491 muet control your question.     Of course article 4491 provides     for a contract
executed by the Board of Matigers      of a county hospital rather than by a commis-
sioners court.

                                     SUMMARY

                            The Board of Managers    of Ector County’s
                        county hospital may contract with and make pay-
                        ments to a private hospital for obstetrical cart
                        of charity paticntn.




                                                           General   of Texas




                                     p.   2943
.                   I...
    .    -




             The Honorable        Bill   McCoy    - Page   3      (H-675)




        XL&fy?D
                            .             ,      rst   raistant




             Opinion       Committee


             jad:




                                                       pa 2944